Citation Nr: 1715721	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the service-connected bilateral pes planus with hallux valgus deformities and callouses.

2. Entitlement to a rating in excess of 10 percent for the service-connected right knee tendonitis. 

3. Entitlement to a rating in excess of 10 percent for the service-connected left knee tendonitis.

4. Entitlement to an initial rating in excess of 20 percent for the service-connected left knee instability.

5. Entitlement to total disability based on individual unemployability (TDIU).

6. Entitlement to a rating in excess of 50 percent for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This matter came before the Board in October 2014, at which time the Board denied the Veteran's increased rating claims for pes planus and skin disorders, and remanded the remaining issues for further development.  The Veteran timely appealed the Board's denial for an increased rating for his pes planus to the Court of Appeals for Veterans Claims (Court).  He did not appeal the skin claim denial.  In a March 2016 memorandum decision, the Court held that the Board failed to adequately support its determination that a new medical examination was unnecessary and referral for extraschedular consideration was unwarranted.  Accordingly, the Court set aside the Board's October 2014 denial of the Veteran's pes planus appeal and remanded the issue to the Board for further development consistent with the March 2016 decision. 

While the issue of entitlement to an increased rating for pes planus was on appeal, the RO completed the development required by the October 2014 Board remand.  Specifically, adequate examinations were conducted in January 2016.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Veteran submitted a timely notice of disagreement with a May 2016 rating decision that increased the Veteran's anxiety disability rating to 50 percent.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the issue of an increased rating for anxiety is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. For the period on appeal, the Veteran's bilateral pes planus has been manifested by pain on manipulation, decreased longitudinal arch height, hallux valgus, characteristic callouses, and functional impairment, but not marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  

2. The Veteran's bilateral knee tendonitis has been manifested by flexion to 90 degrees, at worst, and pain with prolonged standing and walking.

3. The Veteran has moderate instability in the left knee.

4. The Veteran has been rendered unemployable by his service-connected disabilities beginning April 1, 2015.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2. The criteria for a rating in excess of 10 percent for the service-connected right knee tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2016).

3. The criteria for a rating in excess of 10 percent for the service-connected left knee tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2016).

4. The criteria for a rating in excess of 20 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

5. The criteria for TDIU have been met since April 1, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating for Pes Planus

The Veteran contends that he is entitled to a higher rating for his pes planus.  Specifically, during the June 2014 Board hearing, the Veteran testified that he experiences pronation, displacement, tenderness, pain on manipulation, callouses, blisters, and swelling.  His disability is rated at 30 percent disabling under Diagnostic Code 5276 for the entire period on appeal, which is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 50 percent rating, the maximum under this code, is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  See id. 

The Veteran was afforded a VA examination in October 2008 to assist in assessing the severity of his pes planus.  The Veteran reported that his bilateral pes planus with calluses had worsened over time, and he could no longer bend the first metatarsophalangeal joint in both feet.  The examiner noted pain, weakness, fatigability, and lack of endurance while standing and walking, but no swelling, redness, or stiffness.  There were no flare-ups of foot joint disease and functional limitations included an inability to stand more than 30 minutes and walk more than a few yards.  The Veteran reported using orthotic inserts and a cane for his foot condition, but that the orthotic inserts had poor efficacy. 

Upon examination, the Veteran demonstrated objective evidence of painful motion upon toe rising and tenderness to palpation of plantar fascia.  There was no evidence of instability, weakness, abnormal weight bearing, forefoot/midfoot malalignment, or pronation.  The examiner did note a foot abnormality in the form of calluses on tops of toes and edges consistent with early hammertoe and hallux valgus.  The examiner diagnosed the Veteran with bilateral mild hallux valgus and early osteoarthritis changes in the right foot and concluded that there were no significant occupational effects caused by the bilateral foot disability.   Due to this examination, the RO continued the Veteran's noncompensable rating for his pes planus in a November 2008 rating decision. 

In his notice of disagreement, the Veteran contested the adequacy of the VA medical examination and sought a medical opinion from a VA podiatrist in January 2009.  A physical examination revealed good pulses bilaterally, mild sensory loss due to diabetes mellitus, a large keratotic lesion on the right foot, painful bunion deformities, and bilateral hallux limitus.  Diagnostic testing (x-rays) showed bilateral moderate flatfoot and multi-joint degenerative joint disease.   He was diagnosed with bilateral moderate and symptomatic flatfoot and acquired equinus deformity, painful bunions, hallux limitus, and painful plantar keratosis.  The VA podiatrist noted that the Veteran's hallux limitus was likely the cause of his keratosis.  The VA podiatrist stated that, contrary to the October 2008 VA examination report, there was clear clinical and radiographic evidence to support moderate pes planus.  He also noted that the Veteran has "severe symptoms" in the right foot and "moderate symptoms" in the left foot, which are directly related to his service-connected disability.  The podiatrist also concluded that the Veteran's hallux valgus deformities are related to his pes planus as pes planus is the most common cause of bunion deformities.   



Following this visit, the Veteran continued to receive regular treatment for his pes planus.  In August 2010, the Veteran complained of painful callouses on the right foot and pain in the big toe of his left foot.  An examination revealed bilateral palpable pedal pulses, intact sensation, hyperostosis due to rigid hammertoe, and bilateral hallux limitus.  In January 2010 and March 2010 podiatry visits, the Veteran presented with bilateral foot callouses.  Physical examinations revealed palpable pulses, intact sensation, multiple hyperkeratoses with no open lesion, pes planus, and eczema.  The Veteran was prescribed use of an antishock insert with a second metatarsal cutout.  

After receipt of these medical records, the RO increased the Veteran's pes planus rating to 30 percent for the entire period on appeal. 

In July 2011, the Veteran was afforded a VA general medical examination.  The Veteran reported that his feet were worse since his previous examination and described a complete loss in flexibility, deformity, and sharp pain.  A physical examination revealed evidence of flatfoot, weight bearing line over or medial to the great toe, and pain with manipulation for both feet.  There was no evidence of pronation or alignment issues.   

Following his VA examination, the Veteran continued to receive regular treatment for his bilateral foot disability.  In June 2012, the Veteran had a nonantalgic gait, palpable pulses, and flexible pes planus.  In May 2013, it was again noted that he had palpable pulses and flexible pes planus.  He was provided with orthopedic inserts and in August 2013 was noted to be "very happy" with the modifications.  At this time, he reported exercising and walking at least three times per week.  He was provided with additional inserts in January 2014 to relieve pain in his arches.  

The Board denied the Veteran's claim for a rating in excess of 30 percent in October 2014.  The Veteran timely appealed the denial to the Court and, in March 2016, the Court held that the Board failed to address whether a new medical examination was necessary to assess the severity of the Veteran's foot disability.  The Court also held that the Board did not adequately explain why there was sufficient evidence to deny extraschedular consideration for the pes planus condition but there was insufficient evidence to decide the TDIU claim.  The Board notes that the TDIU claim was previously remanded as inextricably-intertwined with the right and left knee claims, which were also being remanded.  

In January 2016, while the Veteran's claim was on appeal to the Court, he was afforded a VA foot conditions examination.  The examiner reviewed the Veteran's VA treatment records and VBMS file, and conducted an in-person examination.  The Veteran reported that his foot condition worsened since his last examination, including increased pain with prolonged standing and climbing stairs and decreased flexibility.  He denied flare-ups.  He uses orthotic inserts, special shoes, and braces; while surgery has been recommended, the Veteran has decided against surgery due to diabetes-related concerns.  He contended that he was fired from several jobs because of the foot pain associated with prolonged standing.  

A physical examination revealed pain on use of both feet, pain on manipulation of both feet, decreased longitudinal arch height, and characteristic callouses, but did not show swelling on use, extreme tenderness of plantar surfaces, objective evidence of marked deformity, marked pronation, weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Moreover, there was no evidence of Morton's neuroma, metatarsalgia, hallux rigidus, acquired pes cavus, or other foot injuries, but there was evidence of mild or moderate hallux valgus and hammertoe.  The examiner concluded that there was pain on weight-bearing and pain with prolonged walking and standing, but there was no other functional loss during flare-ups or caused by repetitive use.  Diagnostic testing, conducted October 2015, showed moderate to severe increasing osteoarthritis involving the metatarsophalangeal joints of the big toes with hallux valgus and bunion formation, as well as suspicion of mild pes planus and small posterior calcaneal enthesophytes.  The examiner opined that the Veteran's condition affects his ability to perform occupational tasks because it causes pain with prolonged walking and sitting, but opined that it does not restrict sedentary occupational tasks. 

In July 2016, a medical opinion was issued regarding the effects of the Veteran's bilateral foot condition on his ability to work.  The examiner concluded that his foot condition causes pain with prolonged standing and walking but had no bearing on sedentary tasks.  

The Veteran obtained an employability evaluation by a private vocational disability expert in September 2016.  The Veteran reported experiencing constant feet pain that made it difficult to stand or walk for prolonged periods beginning in 2005, at which time these symptoms, in addition to symptoms from his other disabilities, began affecting his ability to maintain employment.  Beginning in 2007, he was constantly visiting the doctor for debridement of callouses and treatment of rashes, which caused him to be an unreliable employee.  Currently, the Veteran rarely leaves the home and does not perform any household chores because of his bilateral foot disability, in addition to his other disabilities.  After consideration of the Veteran's symptoms, SSA documents earnings, and medical records, the vocational expert concluded that the Veteran has been unable to secure and follow substantially gainful employment since 2007.  

Based on all of the foregoing, a rating in excess of 30 percent for bilateral pes planus is not warranted.  In making this determination, the Board heavily relied on VA medical records and the January 2016 examination (along with the prior examinations) which did not show marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  These criteria are critical for an award of 50 percent and the evidence does not show any of these symptoms.  Instead, the evidence shows pain on manipulation of both feet, decreased longitudinal arch height, hallux valgus, characteristic callouses, and functional loss in the form of difficulty standing and walking for prolonged periods.  The symptoms are precisely contemplated by the assigned 30 percent rating.  Although the Veteran testified that he experiences displacement and pronation, the medical evidence, such as the January 2016 VA opinion and June 2012 medical record indicating a nonantalgic gait, shows that his foot condition does not cause marked pronation or marked inward displacement.  Thus, in consideration of the Veteran's symptoms and functional loss, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral pes planus disability.  
The Board has also considered the applicability of other diagnostic codes for rating the Veteran's foot disability.  Specifically, the Veteran has been diagnosed with hammertoe on each foot and mild to moderate hallux valgus.  A compensable rating, however, is not warranted for either condition.  First, the Veteran was found to have hammertoes of 2 through 5 bilaterally, but was not noted to have hammertoe of the great toe.  The January 2016 examination indicated that the Veteran only had hammertoe on the second toe of each foot.  Under Diagnostic Code 5282, a compensable rating is only warranted for hammer toe of all toes.  38 C.F.R. § 4.71a.  Because the evidence does not establish the Veteran experienced hammer toe of all toes at any point during the period on appeal, a compensable rating for this condition is not warranted.

Similarly, the Veteran was noted on several occasions to have mild to moderate bilateral hallux valgus, including during the October 2008 VA examination.  Under Diagnostic Code 5280, however, a compensable rating for hallux valgus is only warranted if the condition is severe and equivalent to amputation of great toe, or was operated on with resection of metatarsal head.  38 C.F.R. § 4.71a.  The medical evidence does not establish the Veteran underwent an operation for hallux valgus or developed severe hallux valgus such as equivalent to amputation of the great toe at any point during the period on appeal.  Accordingly, a compensable rating for this condition is also not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's service-connected bilateral foot disability is manifested by signs and symptoms such as pain with standing and walking, callouses, and pain on manipulation.  The Board finds that a referral for an extraschedular rating is not warranted as these signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  For example, Diagnostic Code 5276 specifically rates due to pain on manipulation.  See id.  It also accounts for difficulty walking and standing by rating based on pronation, spasms, weight-bearing, and swelling on use.  See id.  The Veteran's symptoms and functional loss are thus explicitly contemplated by the rating schedule.  Accordingly, the Board finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

To the extent that the Veteran contends he is unemployable due to his service-connected disabilities, including his bilateral foot disability, the Board has granted his claim for TDIU below.   

Higher Ratings for the Right and Left Knees

The Veteran contends that he is entitled to an increased rating for his service-connected knee disabilities.  He is currently rated at 10 percent under Diagnostic Codes 5024-5260 for right and left knee tendonitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Diagnostic Code 5024 governs tenosynovitis and mandates that diseases will be rated on limitation of motion of the affected parts.  In this case, the appropriate code for limitation of motion of the knee is Diagnostic Code 5260.  Under Diagnostic Code 5260, limitation of motion is rated as follows: 10 percent for flexion of the leg to 45 degrees; 20 percent for limitation of flexion of the leg to 30 degrees; and 30 percent for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran is also rated at 20 percent for left knee instability under Diagnostic Code 5257.  Diagnostic Code 5257, governing recurrent subluxation or lateral instability, awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment.  


The Veteran was afforded a VA examination for his knees in October 2008.  He reported giving way, locking, instability, and weakness but denied pain, deformity, stiffness, and flare-ups.  He used a cane and was unable to stand for more than 30 minutes or walk more than a quarter mile due to his knee disability.  A physical examination revealed an antalgic gait, painful movement, and tenderness, but no ankylosis, patellar or meniscus abnormalities, grinding, crepitation, or loss of bone.  There was also evidence of moderate medial/lateral instability in the left knee but not the right knee.  Range of motion testing showed flexion to 120 degrees, with pain at 90 degrees, for both knees.  An MRI of the right knee was normal and the Veteran was diagnosed with a chronic mild right knee strain and chronic left knee strain with instability.  The examiner opined that his knee disabilities would decrease his mobility and cause problems with lifting and carrying.  

The Veteran's VA medical records are associated with the claims file and show occasional visits for knee complaints.  In January 2009, the Veteran presented for right knee pain and instability.  The treating orthopedic noted that the examination showed a normal knee and his x-rays and MRI from the last year were normal.  He opined that the giving way could be related to his low back nerve problems.  

He was afforded another VA joints examination in November 2009 and reported that his right knee felt unstable and his left knee popped.  A physical examination revealed an antalgic gait, painful movement, guarding, and tenderness, but no ankylosis, patellar or meniscus abnormalities, grinding, crepitation, or loss of bone.  There was also evidence of mild medial/lateral instability in the right knee and mild anterior/posterior instability in the left knee.  Range of motion testing showed flexion to 110 degrees, with pain, for both knees.  After repetitive testing, range of motion was limited to 90 degrees, bilaterally.  The Veteran was diagnosed with bilateral chronic knee strain with instability.

In July 2011, the Veteran was afforded a VA general medical examination.  The Veteran reported that his knee condition has worsened since November 2009, and that he experienced instability and pain caused by prolonged standing, sitting, and uneven walking surfaces.  A physical examination revealed no evidence of ankylosis, joint swelling, effusion, tenderness, or laxity, or other objective joint abnormalities.  The Veteran had flexion to 110 degrees and normal extension, and there was no objective evidence of pain on active motion or additional limitation of motion after repetitive use.  The examiner reported that his bilateral knee disability restricted prolonged sitting, standing, walking, jumping, and crawling.  

Per the October 2014 Board remand instructions, the Veteran was afforded a third VA joints examination in January 2016.  The Veteran reported constant, aching pain that worsened with bending, squatting, prolonged walking, lifting, and prolonged standing.  He also reported experiencing intermittent buckling in both knees.  Range of motion testing showed flexion to 100 degrees, with pain, and normal extension in both knees.  Repetitive use testing did not produce additional limitation of motion and the examiner was unable to determine whether repetitive use would cause pain, weakness, fatigability, or incoordination that would significantly limit functional ability over a period of time.  Joint stability tests showed no evidence of instability in either knee.  There was evidence of mild tenderness to palpation over the anterior joint line/patella in both knees, but no evidence of crepitus, ankylosis, meniscal conditions, or muscle atrophy.   Diagnostic testing was conducted in December 2015 and showed arthritis in the Veteran's right knee.  The examiner opined that the Veteran's bilateral knee disability impacted his ability to stand or walk for prolonged periods, lift, and bend, but did not cause any sedentary restrictions. 

The Board also considered the private September 2016 employability evaluation.  Relevantly, the Veteran reported that his knee disability, in addition to his other musculoskeletal disorders, made it difficult to stand, sit, or walk for prolonged periods of time beginning in 2005.  By 2007, his knee pain was reportedly 7/10 while sitting and 8/10 while standing.  The Veteran no longer goes fishing and has difficulty sitting in church due to his knee disability.  The evaluator opined that the Veteran has been unable to secure and follow substantially gainful employment since 2007 due to his service-connected disabilities, including his knees. 

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher rating for any of his service-connected knee disabilities.  Regarding the Veteran's 10 percent ratings under Diagnostic Code 5260, the evidence clearly shows that the Veteran has flexion, at worst, to 90 degrees.  This accounts for the degree at which the Veteran experiences pain during range of motion testing and repetitive use testing.  Accordingly, the Veteran is not entitled to a higher rating for the right or left knee tendonitis due to limitation of motion.

Although the medical evidence shows arthritis in the right knee, a separate compensable rating for arthritis would constitute pyramiding.  See Esteban, 6 Vet. App. at 261-62.  Arthritis is governed by Diagnostic Code 5003, which mandates that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In this case, the appropriate Diagnostic Code is 5260.  The Veteran thus cannot have two separate ratings for the same symptomatology.  

Regarding the Veteran's service-connected left knee instability, the objective evidence does not show that the Veteran had "severe" left knee instability.  Instead, the most recent VA examination does not show evidence of instability in either leg.  Additionally, while the November 2009 medical examination and the Veteran's contentions support a separate rating for right knee instability, the Veteran's treatment records and most recent stability testing indicates no right knee instability.  Although the Veteran's testimony regarding his knee symptoms are credible, knee instability is a complex medical issue that requires objective medical testing to diagnose.  The Board thus finds that the VA medical records, October 2008 VA examination, and January 2016 VA examination are more probative than the Veteran's testimony and November 2009 VA examination.  For these reasons, the Veteran is not entitled to a higher rating for his left knee instability nor a separate compensable rating for right knee instability.  

The Board also considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experienced knee pain and instability, the Veteran's symptoms do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Additionally, the limited flexion disability ratings are based on the extent to which the Veteran's pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his knee disabilities.   

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain with standing and walking, instability, and tenderness.  The Board finds that a referral for an extraschedular rating is not warranted as these signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260.  For example, Diagnostic Codes 5257 and 5260 specifically rate disabilities based on instability and limited range of motion due to pain and other symptoms.  See id.  Thus, the Veteran's symptoms and functional loss are explicitly contemplated by the rating schedule.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

To the extent that the Veteran contends he is unemployable due to his service-connected disabilities, including his knee disabilities, the Board has granted his claim for a TDIU below.   

TDIU 

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities have rendered him unable to maintain substantially gainful employment.  A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Effective October 30, 2008, the Veteran's combined rating totaled 70 percent, thus satisfying the initial eligibility requirements.  At that time, the Veteran was service-connected for anxiety (10 percent), tinea versicolor (10 percent), bilateral pes planus (30 percent), left knee instability (20 percent), left knee tendonitis (10 percent), and right knee tendonitis (10 percent).  The Veteran's orthopedic disabilities are considered "one disability" for purposes of the 40 percent disability requirement.  Accordingly, entitlement to a TDIU is warranted beginning October 30, 2008 if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Effective April 6, 2016, the Veteran's combined rating increased to 80 percent, including for anxiety (50 percent), tinea versicolor (10 percent), bilateral pes planus (30 percent), left knee instability (20 percent), left knee tendonitis (10 percent), and right knee tendonitis (10 percent).  

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). 

The record shows that the Veteran enlisted in the military after graduation from high school.  During service, the Veteran accumulated approximately 75 college credits.  After service, he worked in a number of sales positions until becoming self-employed in 1999 as an office equipment salesman, the responsibilities for which included administrative tasks and communicating with potential buyers by phone or in-person.  In 2003, he began working for T-Mobile as a financial advisor and was responsible for investigating customer complaints.  He was reportedly terminated in 2005 due to unacceptable phone behavior when he intentionally disconnected a customer.  The Veteran claimed that he was feeling increasingly stressed and anxious, which resulted in his termination.  The Veteran reportedly lost 32 days from illness during this period and made approximately $4,560.00 per month.  

From June 2006 to August 2006, he worked as a customer service salesperson at Home Depot.  He contends that he was terminated due to poor attendance related to symptoms from his service-connected disabilities, like pain and swelling in his feet.  The Veteran reportedly lost seven days from illness during this period and made approximately $2,000.00 per month.  From September or October 2006 to March 2007, the Veteran worked as a seafood manager at a grocery store.  He reportedly lost 15 days of work due to illness and made approximately $2,697.00 per month.  The grocery store reported that the Veteran was terminated due to "no show, no call."  The Veteran contends that his poor attendance and punctuality was related to numerous medical appointments for his feet and skin conditions and pain caused by these conditions.  He argues that he has been unemployable since this time.  SSA earning records show that the Veteran has not earned any money since 2007, during which time he earned $4,256.28.  Previously, he earned $7,393.21 in 2006 and $25,660.69 in 2005.

The claims file shows that the Veteran applied for vocational rehabilitation and employment services at VA and was accepted.  On October 1, 2009, email correspondence shows that the Veteran completed his employment goals, was rehabilitated through the program, and was determined feasible for employment.
   
On April 1, 2015, the Veteran underwent a VA vocational rehabilitation consultation.  He reported that he used to serve in the Air Force as an Air Traffic Controller but was unable to return to this field due to his mental health disorder.  After service, his salesman positions required that he work on his feet for several hours a day which is no longer possible due to his orthopedic disabilities.  He reported that he can no longer maintain employment because of his service-connected disabilities and he was terminated in the past for "calling in too much."  The vocational specialist concluded that, after consideration of the Veteran's education, lack of significant work history, age, disabilities, and lack of motivation, the Veteran was not capable of obtaining employment.  

The Veteran also obtained an employability evaluation by a private vocational disability expert in September 2016.  The Veteran reported experiencing constant feet and knee pain that made it difficult to stand or walk for prolonged periods beginning in 2005, at which time these symptoms began affecting his ability to maintain employment.  Beginning in 2007, he was constantly visiting the doctor for debridement of callouses and treatment of rashes, which caused him to be an unreliable employee.  Currently, the Veteran rarely leaves the home and does not perform any household chores because of his service-connected disabilities.  After consideration of the Veteran's symptoms, SSA documents earnings, and medical records, the vocational expert concluded that the Veteran has been unable to secure and follow substantially gainful employment since 2007.  

Additionally, the Veteran has been afforded several VA examinations to assess the severity of his service-connected disabilities.  An October 2008 joints examination showed that the Veteran's disabilities limited his ability to stand and walk for prolonged periods, and produced mostly mild effects on usual daily activities.  The examiner opined that, despite his knee and foot disabilities, he could perform activities that required sedentary or light physical labor.  A November 2009 examination shows that his knee disabilities had a mild to moderate effect on usual daily activities and indicated that the Veteran's skin disorder caused symptoms such as discomfort and itchiness.  In January 2016, a VA examiner opined that his feet, knees, and skin disabilities did not impact his ability to perform sedentary work.  

The Board finds that the Veteran has been rendered unemployable by his service-connected disabilities beginning April 1, 2015 (the date of VA's vocational rehabilitation consultation).  In making this determination, the Board relied on the Veteran's contentions, VA medical records, and the private employability evaluation.  The evidence clearly shows that the Veteran's knees and foot disabilities limit his ability to perform employment that requires physical labor.  Although a July 2016 VA medical opinion indicates that the Veteran would be qualified for sedentary work, the Board finds that the evidence shows otherwise.   Specifically, the April 2016 VA mental disorders examination report indicates that the Veteran's mental disorder causes occupational and social impairment, including anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and impaired impulse control, such as unprovoked irritability with periods of violence.  The April 2015 VA record and September 2016 private employability evaluation similarly indicate that the Veteran's disabilities prevent him from maintaining any form of employment, sedentary or otherwise.  In light of the evidence, the Board finds that the Veteran is entitled to a TDIU, effective April 1, 2015.

The Board finds that the Veteran is not entitled to a TDIU earlier than April 1, 2015 because the weight of the evidence does not show that he was unable to obtain or maintain sedentary employment during that period.   In making this decision, the Board weighed the Veteran's statements, employment history, and private employability evaluation against the Veteran's medical treatment records and VA examinations.  While Veteran's statements and private employability evaluation report that he has been unemployable since 2007, VA medical records specifically show that he underwent vocational rehabilitation in 2009 and was determined "rehabilitated" and "feasible for employment."  Moreover, the weight of the medical evidence shows that the Veteran's physical disabilities do not inhibit sedentary employment and the Veteran's mental disorder did not produce reduced reliability and productivity until April 2016.   Although the Veteran cited chronic and severe skin issues, the evidence shows that the Veteran experienced "intermittent flares" but they were "largely well controlled" by topical creams and ointment and affected between 0 and 20 percent of his entire or exposed body area during the relevant time period.  

The Board considered private employability evaluation's statement that the Veteran "was missing on average two days of work per week" which was "significantly above the average based on Department of Labor National Statistics."  This number, however, is contradicted by the Veteran's own report.  In the September 2009 application for TDIU, the Veteran reported missing 15 days during his seven month tenure with Fresh Market Grocery (2006-2007).  That means that he missed, on average, about two to three days per month due to illness.  During his two months with Home Depot in 2006 he reported missing 7 days which would be approximately one day per week.  During his two and a half year tenure at T-Mobile (2003-2005), he reported missing 32 days, which would be approximately one day per month.  Therefore, the estimates the Veteran reported to the private vocational expert were exaggerated compared to the information he previously reported to VA.

Moreover, the Veteran's statements that his attendance was affected because of "constant" doctor's visits for his feet is simply not supported by his medical records.  He has never reported receiving private treatment, and his VA records show routine podiatry appointments every 2-3 months (by no means constant or even every week).  For example, in 2013, he was seen, including debridement of the calluses, in March, May, August, and December.  There were a few additional visits here and there for items such as prosthetics, but, again, not to the extreme frequency the Veteran suggested.  In 2012, he saw podiatry, including treatment for calluses, in February, June, and July.  In 2011, he saw podiatry in December, when he reported he had been coming in every two months for callus debridement.  As for his skin condition, the VA records show routine dermatology appointments every 4-6 months.  Therefore, to the extent the Veteran has suggested he could no longer attend work regularly because of his doctors' appointments, that is simply not supported by the frequency of visits shown in his records.  

The private vocational expert clearly relied on the Veteran's statements that his symptoms "were resulting in numerous medical appointments and causing excessive absenteeism."  Her conclusion was that he could not secure or follow a gainful occupation "due to chronic absenteeism primarily resulting from numerous service-connected medical appointments."  This is simply an incorrect statement of facts.  The Veteran was seen every 2-3 months for podiatry, with an additional 1-2 visits per year for prosthetics, with only routine 1-2 visits per year for the remainder of his disabilities.  This frequency of appointments would not result in excessive absenteeism.  The expert's report states the Veteran was "constantly" visiting the doctor for debridement of calluses, when the reality was such visits occurred every 2-3 months, and for treatment for his rashes, when those visits occurred every 4-6 months.  Prior to 2016, mental health appointments were infrequent.  To the extent the expert relied on the Veteran claiming the severity of his symptoms resulted in excessive absences, and she reported him missing two days per week, that is not borne out by the Veteran's own statements on his TDIU claims as to the amount of time he missed from each job.  This does not mean that the Board is concluding the Veteran's symptoms from his service-connected disabilities did not affect his functioning to some degree - the question at hand is whether the severity was sufficient to render him unemployable.  The Board also does not dispute that his disabilities would result in some lost time from work - that is, after all, the point of VA's disability rating schedule - but disputes that he missed as much time as he reported to the private vocational expert, which she relied upon in rendering her opinion. 

In consideration of the totality of the evidence, the Board finds that the Veteran is entitled to a TDIU because of his service-connected disabilities, effective April 1, 2015, and no earlier. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in October 2008 and 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, VA medical records, and private records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his numerous disabilities.  The examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's statements, history, and symptomatology, and included the necessary findings.  

The Board notes that recently, the United States Court of Appeals for Veterans Claims held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158(2016).  Specifically, the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Board finds that the VA knee examinations, considered together and in context of the other medical evidence, satisfies Correia and provides sufficient information upon which to base a decision.  The Veteran's feet and knee examinations specifically addressed pain on weight-bearing and the pain caused by prolonged sitting, standing, and walking caused pain. 

Additionally the Veteran provided testimony at a Board hearing in June 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  While new evidence was received following the most recent supplemental statement of the case, the Veteran's representative waived AOJ consideration of the evidence.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 30 percent for the service-connected bilateral pes planus with hallux valgus deformities and callouses is denied.

Entitlement to a rating in excess of 10 percent for the service-connected right knee tendonitis is denied. 

Entitlement to a rating in excess of 10 percent for the service-connected left knee tendonitis is denied.

Entitlement to an initial rating in excess of 20 percent for the service-connected left knee instability is denied.

Entitlement to a TDIU is granted effective April 1, 2015.


REMAND

In June 2016, the Veteran submitted a timely notice of disagreement with a May 2016 rating decision that denied a rating in excess of 50 percent for an anxiety disability.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of a rating in excess of 50 percent for an anxiety disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


